Patterson, J.:
This is an appeal from an order denying a motion to quash a writ of certiorari to review the action' of the tax commissioners in assessing real estate belonging to the relator for the purpose of taxation for the year 1899, and directing a reference of the issues framed by the petition of the relator and the return of the respondents thereto. There are two grounds upon which the relator claimed that the action of the commissioners in fixing the amount of the assessment was erroneous: First, overvaluation, and, second, inequality. On the argument of the appeal the second ground was abandoned by the Counsel for the relator. It is argued by the commissioners "that the writ of certiorari should have been quashed because of the insufficiency of the petition upon the subject of overvaluation. It is urged that what was decided by this court in People ex rel. Sutphen v. Feitner (45 App. Div. 542) controls in this case, and it is suggested that there is some conflict between that case and what was held by this court in People ex rel. Bronx Gas Co. v. Feitner (43 App. Div. 198). There is no such conflict as was pointed out m the Sutphen case. The petition in the case at bar sets out sufficiently the grounds upon which overvaluation of the relator’s premises may be predicated. It states that the lot and building are assessed for the purposes of taxation for the year 1899 at the sum of $270,000, an increase of $105,000 over the assessment for 1898 and several previous years. Counsel for the appellants properly argues that, if that were all the petition contained upon the subject of valuation, it would be insufficient; but it contains much more. It alleges that the highest valuation that had ever been placed upon the building was $150,000, and that the best offer that has ever been made for it is $135,Q00. It then proceeds to show specific reasons for the low valuation and low selling price of the land and building by reason of its situation, the character of its construction, and its inferiority to adjoining buildings and other new and larger *119structures in the neighborhood, and that with every economy of administration and with the building fully rented the net income derived from it has not been higher than $4,400 in 1888, and has greatly diminished since then. It is further alleged that the valuation placed by the assessors on the property is at least $135,000 in excess of the market value of the property. All these allegations suffice as statements of fact to indicate prima facie overvaluation; and by the return to the petition and issue arising upon that subject it was within the discretion of the court to direct a reference.
The order appealed from should be affirmed, with costs.
Ingraham, McLaughlin and Hatch, JJ., concurred; Van Beunt, P. J., dissented.
Order affirmed, with costs.